DETAILED ACTION

This office action is a response to the amendment filed on 12/22/2021. Claims 1-30 are pending.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's amendment filed on 12/22/2021 have overcome the current rejections. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims.
Claimed invention is directed to a method for determining that a UE is in an active communication session by a first radio access technology (RAT). The UE operates in a dual connectivity mode that uses a master cell group for the first RAT and a secondary cell group for a second RAT. An indication that the secondary cell group fails is transmitted based on determining that the UE is in the active communication using the first RAT, the UE is configured with the maximum transmit power that is less than a threshold, and determining that a power headroom (PHR) value or the estimated uplink block error rate (BLER)  satisfies a condition. 
Prior art reference Bergljung discloses a method for operating a device in dual connectivity with two different radio access technologies. A first PHR report for the first RAT and a second PHR report for 
Prior art reference Park discloses that a master base station may be informed by the device of an SGC failure based on a block error rate measurements. 
Prior art reference Jiang discloses a method for determining that a secondary cell group failure has occurred and reporting information related to the SCG failure to a base station which includes location information of the UE when the SCG failure occurs. 
Although, Park and Jiang disclose regarding determining and reporting SCG failure, prior art on record does not disclose the claimed feature of sending the SCG failure based on criteria such as determining that the UE is in active communication using the first RAT, the UE is configured with the maximum transmit power that is less than the maximum transmit power threshold, and one of the PHR value or estimated BLER satisfies the condition.
Claims 1, 16, 29, 30 and their dependent thereof are allowable because the closest prior art, either alone, or in combination, fails to anticipate or render obvious the above mentioned features of transmitting, based at least in part on determining that the UE is in active communication session using the first RAT, determining that the UE is configured with the maximum transmit power that is less than the maximum transmit power threshold, and determining that the at least one of the PHR value or the estimated BLER satisfies the condition, an indication that the secondary cell group has failed; in combination with all other limitations in the claims as defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414